Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities: Equation (S3) recites, "CI Content=..." (capital “i"). For purposes of examination, it is assumed claim 11, equation (S3) was meant to recite, “Cl content”.
Appropriate correction is required.
Claim 12 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claim in the alternative only and claim 12 depends upon both claim 1 and claim 11.  See MPEP § 608.01(n). For purposes of examination, claim 12 is examined as depending solely upon claim 11 given that claim 11 depends upon claim 1 anyways.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Step 1: Claims 11-13 are directed towards a method.
Step 2A, Prong One: Claim 11 recites abstract ideas: determining a peak volume of each congener and a peak volume of the internal standard substance; following equations (S1) through (S3); creating a following calibration curve (S4). Steps of determining, following, and creating require human abstract thought and reasoning or a black box computer. Further, “creating” a calibration curve (S4) requires a human or black box computer to calculate the values a and b.
Claim 12 recites abstract ideas: creating a following calibration curve, following equations (S1) and (S3); substituting the Cl content in the test sample into the calibration curve (S4); following equation (S2). Steps of creating, following, and substituting require human abstract thought and reasoning or a black box computer; human or computer logic is required to substitute a Cl content value into a mathematical construct such as the calibration curve (S4). Further, “creating” a calibration curve (S4) requires a human or black box computer to calculate the values a and b.
Claim 13 recites abstract ideas: determining a relative feedback by following equation (S5); determining a relative-check ion signal (congener i) by a following equation (S6), etc. Steps of determining and following require human abstract thought and reasoning or a black box computer.
Step 2A, Prong Two: These judicial exceptions are not integrated into a practical application because claims 11-13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no effect achieved by claims 11-13 unless human or black box computer logic employs the mathematical constructs recited by claims 11-13; even when a calibration curve is produced, said calibration curve is merely an abstract description about the relationship amongst a set of data which may be represented as an abstract mathematical formula and/or visual representation of said data.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, Step 2 requires calculating a total response factor and a Cl content by following equations (S1) through (S3). However, equations (S1) through (S3) do not calculate a total response factor which is not calculated until equation (S4). It is unclear how the total response factor is calculated before equation (S4) as required by Step 2. 
Claim 11, Step 2 and claim 12, Step 2 recite Equation (S3), “Relative Total SSCPs Peak Value.” This variable is not previously calculated. For purposes of examination, it is assumed Equation (S3) was meant to recite, “Relative Total SSCPs Peak Volume,” since that value is calculated previously in Step 2.
Claim 13, Step 2 recites equation (S6), “relative-check ion signal (congener i)” and “Abundance (Quantitative Ion of Congener i).” While the relative-check ion signal is the result of a calculation using the abundance of Quantitative Ion of Congener i, it is unclear if a check ion is the same as or different from a quantitative ion. For purposes of examination, it is assumed both terms refer to a quantitative ion that is unique to a congener i and that the relative-check ion signal is merely a representative signal unique to said quantitative ion.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 8-9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xia et al. ("A Novel Method for Profiling and Quantifying Short-and Medium-Chain Chlorinated Paraffins in Environmental Samples Using Comprehensive Two-Dimensional Gas Chromatography–Electron Capture Negative Ionization High-Resolution Time-of-Flight Mass Spectrometry," 16 May 2016), hereinafter Xia.
Regarding claim 1, Xia discloses a detection method for congeners of short-chain chlorinated (A novel method for simultaneously profiling and quantifying short- and medium-chain CPs) (abstract), the method comprising following steps: 
adding an internal standard substance to a test sample (13C10-Labeled trans-chlordane… was added… to each calibration standard and sample to act as an internal standard) (p. 7602, col. 2, para. 2); 
subjecting the test sample to a separation process using a comprehensive two- dimensional gas chromatograph formed by connecting a non-polar column (DB-5 ms column) and a medium-polar column (BPX-50 column) (p. 7602, col. 2, para. 4) in series via a modulator (The GCXGC-ECNI-HRTOF-MS analyses were conducted using an Agilent 7890A GC instrument… fitted with a ZX2004 loop cryogenic modulator) (p. 7602, col. 2, para. 4); and 
detecting the sample by a mass analyzer employing a negative chemical ion source after the separation process (The GCXGC-ECNI-HRTOF-MS analyses… were connected to a HRTOF-MS instrument…, which was operated in [electron capture negative ionization] ECNI mode…) (p. 7602, col. 2, para. 4).
Regarding claim 2, Xia discloses a method wherein a stationary phase of the non-polar column is 100% methylpolysiloxane (DM-1 (a nonpolar column with 100% methylpolysiloxane stationary phase)) (p. 7603, col. 1, para. 2), and has a thickness of 0.1 to 0.25 µm (0.25-µm-thick 100% dimethyl polysiloxane film) (p. 7602, col. 2, para. 4).
Regarding claim 3, Xia discloses a method wherein the non-polar column has a length of 15 to 30 m (30 m long) and an inner diameter of 0.22 to 0.32 mm (0.25 mm i.d.) (p. 7602, col. 2, para. 4). 
Regarding claim 4, Xia discloses a method wherein a stationary phase of the medium-polar column is 50% phenylpoly(silphenylene-siloxane), and has a thickness of 0.1 µm (the second-dimension column was a BPX-50 column (1 m long, 0.1 mm i.d., and with a 0.1 µm-thick 50% phenyl polysilphenylene siloxane film…)) (p. 7602, col. 2, para. 4).
Regarding claim 8, wherein a temperature of the negative chemical ion source is 120°C to 200°C (200°C) (p. 7602, col. 2, para. 4 bridging to p. 7603).
Regarding claim 9, wherein a modulation time of the modulator is 8 to 10 seconds (The modulation period was 8 s) (p. 7602, col. 2, para. 4).
Regarding claim 11, Xia discloses a creation method for a calibration curve for short-chain chlorinated paraffins (Five CP mixtures with different chlorine contents were used to establish linear calibration curves) (p. 7602, col. 2, para. 2), the method comprising: 
Step 1, which includes performing a detection process for n test samples (n>10) (Five sediment samples from the middle reaches of the Yellow River, China, and five fish samples from Bohai Bay, China) (p. 7602, col. 2, para. 3) by the detection method according to claim 1 as well as determining a peak volume of each congener (response for each formula congener) and a peak volume of the internal standard substance in each of the test samples (internal standard response) (p. 7606, col. 1, para. 2);
3008360033USStep 2, which includes calculating a total response factor and a Cl content for each of the test samples by following equations (S1) through (S3) (The relative total response was then calculated by dividing the congener group response by the internal standard response. Standard CP solutions with different chlorine contents were analyzed, and the chlorine content of the CPs in a sample was calculated using eq 3 ([supporting information] SI)) (p. 7606, col. 1, para. 2; see Supporting Information): 
Equation (S1) (equation (1), see Supplemental Information, p. S3): Relative Total SCCPs Peak Volume = Σi Relative Peak Volume (Congener i), where Relative Peak Volume (Congener i) = Peak Volume (Congener i) / Peak Volume (Internal Standard Substance),
Equation (S2) (equation (2), see SI, p. S3): Total Response Factor (SCCPs) = Relative Total SCCPs Peak Volume / SCCPs Concentration, and
Equation (S3) (equation (equation (3), see SI, p. S3): CI Content = Ei [Relative Peak Volume (Congener i) x Chlorine Content (Congener i, calculated from the molecular weight) / Relative Total SCCPs Peak Value]; and 
Step 3, which includes creating a following calibration curve (S4) for short-chain chlorinated paraffins between the total response factor and the Cl content (Calibration curves were established between the total response factor for a CP mixture and the calculated chlorine content for five CPs with different chlorine contents) (p. 7606, col. 1, para. 2): 
Calibration Curve (S4) (equation (4), see SI, p. S3): Total Response Factor = a × (Cl content) + b.

	Regarding claim 12, Xia discloses a quantitative calculation method for an SCCPs content in a sample (The total amounts of SCCPs and MCCPs in the sample were calculated ) (p. 7606, col. 1, para. 2), the method comprising: 
Step 1, which includes creating a following calibration curve (S4) for short-chain chlorinated paraffins by the creation method according to claim 11 (see directly above):
Step 2, which includes performing a detection process for a test sample by the detection method according to claim 11 (see directly above), and calculating a Cl content in the test sample by following equations (S1) and (S3):  3108360033US 
Equation (S1) (equation (1), see Supplemental Information, p. S3): Relative Total SCCPs Peak Volume = Ei Relative Peak Volume (Congener i), where Relative Peak Volume (Congener i) = Peak Volume (Congener i) / Peak Volume (Internal Standard Substance), 
Equation (S3) (equation (equation (3), see SI, p. S3): CI Content = Ei [Relative Peak Volume (Congener i) x Chlorine Content (Congener i, calculated from the molecular weight) / Relative Total SCCPs Peak Value]; 
Step 3, which includes calculating a total response factor for the test sample by substituting the Cl content in the test sample into the calibration curve (S4) (equation (4), see SI, p. S3); and 
Step 4, which includes calculating an SCCPs concentration in the test sample by a following equation (S2): 
Equation (S2) (equation (5), see SI, p. S3): Total Response Factor (SCCPs) = Relative Total SCCPs Peak Volume / SCCPs Concentration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Xia, as applied to claim 1 above, in view of Steinecker et al. (US 2009/0139934), hereinafter Steinecker.
Regarding claim 5, Xia discloses a method wherein the medium-polar column has a length of 1 m and an inner diameter of 0.1 to 0.18 mm (0.1 mm i.d.) (p. 7602, col. 2, para. 4).
However, Xia is silent on a method wherein the medium-polar column has a length of 2.5 to 3 m.
Steinecker discloses the analogous art of methods and systems for improving component separations in chromatography by providing a temperature gradient along the column (abstract). Steinecker teaches that optimizing column geometry as a function of length can achieve effects that are similar to but unique to the geometry alone including separation of a wide range of compounds, minimizing experiment time, and broadening the analyte band ([0063]). Steinecker further teaches that column length is a variable which affects several parameters within the column such as pressure restriction and carrier gas compression ([0065]), stationary phase density and rate of diffusion or partition coefficient ([0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Xia to include wherein the medium-polar column to have a length of 2.5 to 3 m for the benefit of allowing separation of a wide range of compounds and minimizing experiment times and ultimately improving the efficiency of separation while broadening the analyte band (Steinecker, [0063]) in addition to further optimizing other variables such as pressure restriction, carrier gas compression (Steinecker, [0065]), stationary phase density and rate of diffusion or partition coefficient ([0066]). 
Regarding claim 6, Xia is silent on a method wherein a procedure for increasing a temperature of the non-polar or weak-polar column includes successive steps of setting the temperature at an initial temperature of 80°C to 100°C, maintaining the initial temperature for 1 minutes, increasing the temperature to 160°C at a rate of 30°C/min, maintaining the temperature at 160°C for 5 minutes, increasing the temperature to 300°C at a rate of 1.5°C/min, and maintaining the temperature at 300°C for 2 minutes.
Steinecker discloses the analogous art of methods and systems for improving component separations in chromatography by providing a temperature gradient along the column (abstract). Steinecker teaches that temperature programming a column allows for separation of a wide range of compounds and minimizes experiment times and ultimately affects the efficiency of separation while broadening the analyte band ([0063]) and cites that temperature programming is a routine optimization ([0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Xia to include temperature programming of the non-polar column while optimizing said temperature programming by routine experimentation to be at an initial temperature of 80°C to 100°C, maintaining the initial temperature for 1 minutes, increasing the temperature to 160°C at a rate of 30°C/min, maintaining the temperature at 160°C for 5 minutes, increasing the temperature to 300°C at a rate of 1.5°C/min, and maintaining the temperature at 300°C for 2 minutes for the benefit of allowing separation of a wide range of compounds and minimizing experiment times and ultimately improving the efficiency of separation while broadening the analyte band (Steinecker, [0063]).
Regarding claim 7, while modified Xia-Steinecker is silent on a method wherein a procedure for increasing a temperature of the medium-polar column is same as a procedure for increasing a temperature of the non-polar or weak-polar column, given the teachings of Steinecker discussed directly above, it would have been obvious to perform the same temperature programming optimization of the non-polar or weak-polar column as on the medium-polar column to provide the same benefit of allowing separation of a wide range of compounds and minimizing experiment times and ultimately improving the efficiency of separation while broadening the analyte band (Steinecker, [0063]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xia, as applied to claim 1 above.
Regarding claim 10, Xia is silent on a method wherein the mass analyzer is a quadrupole mass analyzer.
However, Xia recognizes in the art that quadrupole mass analyzers (quadrupole time-of-flight (TOF)) are known to provide a method which can be used to analyze CPs in environmental samples quickly and is particularly sensitive for MCCPs (medium-chain chlorinated paraffins) and LCCPs (long-chain chlorinated paraffins) (p. 7602, col. 1, para. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Xia to include wherein the mass analyzer is a quadrupole mass analyzer for the benefit of analyzing environmental samples quickly and providing sensitive analysis of MCCPs and LCCPs (Xia). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Xia, as applied to claim 1 above, in view of Tomy et al. ("Quantifying C10−C13 Polychloroalkanes in Environmental Samples by High-Resolution Gas Chromatography/Electron Capture Negative Ion High-Resolution Mass Spectrometry," 15 July 1997), hereinafter Tomy. Zou et al. ("Determination of short-chain chlorinated paraffins using comprehensive two-dimensional gas chromatography coupled with low resolution mass spectrometry," 21-28 December 2018), hereinafter Zou, is cited as an evidentiary disclosure and is not relied upon as prior art in the rejection of claim 13.
Regarding claim 13, Xia discloses a calculation method for a relative concentration (relative abundance) SCCPs congeners in a sample (see figure 4). Xia discloses equations for calculating the total relative response (relative feedback) (equation 1, see SI, p. S3) and total response factor (total relative check ion signal) (equation 2, see SI, p. S3). 
However, Xia is silent on a method step 1 of determining a relative feedback by following equation S5 for a single congener, a step 2 of determining a relative-check ion signal for a single congener, a step 3 of determining a relative concentration coefficient (congener i) by following equation (S7), nor a step 4 of determining a relative concentration (congener i) by following equation (S8).
Tomy discloses the analogous art of a method for quantifying chlorinated paraffins by relating integrated ion signals to molar concentration weighted by the number of chlorine atoms (abstract). Tomy teaches that commercial standards for chlorinated paraffins (polychloralkanes, PCAs) are not well-characterized and may contain unstated additives and therefore relating signals to bulk concnetrations of standards and analytes accurately characterizes chlorinated paraffins (p. 2766, col. 2, para. 3). 
Tomy teaches a method step according to the claimed equation S5 involving integration of each ion signal and converting them to relative integrated signals by dividing by the fractional abundance; a step according to the claimed equation S6 in which the integrated relative signal is renormalized to give relative adjusted ion signal (p. 2766, col. 2, para. 4); a step according to equation S7 in which the adjusted ion signals are taken to be proportional to the number of chlorine atoms in a parent molecule as well as its molar concentration (p. 2767, col. 1, para. 1); and a step according to equation S8 in which the relative concentration is calculated (the relative concentrations are calculated form the adjusted ion signals divided by the number of chlorine atoms) (p. 2767, col. 1, para. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed method of Xia to include steps according to equations S5-S8 as recited by claim 13 for the benefit of relating signals to bulk concentrations of standards and analytes accurately characterizes chlorinated paraffins given that commercial standards are not well-characterized and may contain unstated additives (Tomy, p. 2766, col. 2, para. 3). 
Additionally, Applicant’s own work, Zou, “Determination of short-chain chlorinated paraffins using comprehensive two-dimensional gas chromatography coupled with low resolution mass spectrometry,” (28 December 2018, Journal of Chromatography A), states that Tomy’s disclosure was utilized to establish the calculation methods (see Zou et al., p. 139, col. 2, para. 3; Supplementary Information, p. 1). Applicant’s work is not cited as prior art, however, is cited to further support the obviousness rejection over Xia in view of Tomy to arrive at the claimed invention of claim 13 for reasons discussed above given that Zou demonstrates the use of Tomy’s teachings to establish calculation methods which are similar, if not identical, in scope to instant claim 13 (see Zou et al., p. 139, col. 2, para. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/           Examiner, Art Unit 1796                                                                                                                                                                                             
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797